Citation Nr: 1233266	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for removal of intestines and polyps of the colon.

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity, to include as secondary to the service-connected disability of the right hand.

5.  Entitlement to service connection for disorders of the left thumb and hand, to include as secondary to the service-connected disability of the right hand.

6.  Entitlement to an initial rating higher than 10 percent for the service-connected disability of the right hand (residuals of fracture of the first metacarpal).

7.  Entitlement to increased (compensable) rating for the service-connected residuals of right orchiopexy with epididymitis. 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in January 2004 and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

During the course of the appeal, custody of the file was transferred to the RO in Atlanta, Georgia, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Veteran testified in a formal hearing before the RO's Decision Review Officer (DRO) in October 2006; a transcript of that hearing is of record.  In his substantive appeal received in November 2005 the Veteran also requested a hearing before a Member of the Board, but he withdrew that request in writing in February 2009.

In December 2009 the Board remanded the case to the AOJ for further development.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran had surgery for large and small bowel resection in January 2004 and has had subsequent residual symptoms of postoperative pain.

2.  Competent and uncontroverted medical opinion of record states the bowel resection surgery in January 2004 was not related to symptoms during service or any other aspect of service.  

3.  The Veteran's diagnosed gastroesophageal reflux disease (GERD) is not etiologically related to service.

4.  The Veteran's diagnosed obstructive sleep apnea syndrome (OSA) is not etiologically related to service.

5.  Carpal tunnel syndrome of the right upper extremity is not etiologically related to service and was not caused or permanently worsened by service-connected disability.

6.  Arthritis of the left thumb and hand was not manifested during service or to a compensable degree within one year of discharge from service, and the disorder is not etiologically related to service and not caused or permanently worsened by service-connected disability.

7.  From January 6, 2005, the service-connected right hand disability has been manifested by degenerative joint disease of the right first metacarpal joint with painful motion, but not by ankylosis or by limitation of motion with gap of more than two inches between the thumb pad and fingers in opposition.  


CONCLUSIONS OF LAW

1.  Residuals of removal of intestines and polyps of the colon are not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2.  Acid reflux was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

3.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

4.  Carpal tunnel syndrome of the right upper extremity was not incurred in or aggravated by service and was not proximately caused by service-connected disability.  §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 
 
5.  Degenerative joint disease left thumb and hand was not incurred in or aggravated by service, nor may service connection be presumed, and the disorder was not proximately caused by service-connected disability.  §§ 1112, 1113, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 
 
6.  The criteria for an initial rating higher than 10 percent for disability of the right hand are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5228 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, notice fully compliant with the VCAA was not provided to the Veteran prior to the rating decisions on appeal.  However, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, and completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs), Social Security Administration (SSA) disability records and all available post-service medical evidence identified by the Veteran have been obtained.  He was afforded a DRO hearing in October 2006.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the person who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the DRO noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claim for benefits; specifically, the DRO elicited testimony regarding the history of the claimed disabilities and also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional treatment records not associated with the file.  Moreover, neither the Veteran nor his then-current representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits (specifically, he described the circumstances of his service and the histories of his claimed disabilities).  Thus, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.  

The Veteran has been afforded appropriate medical examinations in regard to the claims on appeal, most recently in March 2012.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Thus, the Board will address the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Certain chronic disabilities such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, or continuity of symptomatology establishes the disease was incurred in service.  38 C.F.R. § 3.303(b), (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  During the pendency of this claim 38 C.F.R. § 3.310 was amended effective October 10, 2006, in order to more thoroughly reflect the holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995), that secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  However, the amendments to this section as incorporated into 38 C.F.R. § 3.310(b) (2007-2011) are not liberalizing.  Therefore, the Board will apply the former version of the regulation; i.e., 38 C.F.R. § 3.310 (2006).

To prevail on the issue of secondary service causation, the record must generally show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

Service connection for removal of intestines and polyps of the colon

The Board notes at the outset that service connection has been granted for irritable bowel syndrome (IBS).  The specific issue remaining on appeal is whether the Veteran's residuals of post-service bowel resection surgery in January 2004 are related to service.

Service treatment records (STRs) show no indication of a disorder of the intestines or lower digestive tract during service.  The Veteran complained in October 1980 of abdominal pain that was initially suspected to be gall bladder or appendicitis, but inpatient evaluation revealed the presence of acute prostatoepididymitis, which resolved with non-surgical treatment.  He continued to complain thereafter of scrotal discomfort, but there is no indication of involvement of the lower digestive tract.  In January 1982 he complained of recent diarrhea that resulted in a clinical impression of gastroenteritis.

The Veteran was discharged from service in August 1983.

The Veteran presented to the VA Medical Center (VAMC) in Birmingham, Alabama in October 1993 with a four-month history of mid-epigastric pain with hematemesis.  He was suspected of possible small bowel obstruction and/or possible gallstones, but these were ruled out.  Proctoscopy revealed a small polyp, which was removed and shown by pathology report to be hamartomatous.  Abdominal ultrasound and esophagogastroduodenoscopy (EGD) were essentially normal.  The clinical impression was to rule out sprue.  

The Veteran returned to the VAMC in November 1993 with increasing abdominal pain.  The clinician noted questionable 20-year history of abdominal pain and noted an admit diagnosis of abdominal pain with possible large bowel obstruction.  No obstruction was found, and the clinical impression was questionable irritable bowel syndrome (IBS).  However, radiology reports later in November 1993 and in December 1993 showed an impression of possible early intestinal obstruction.

The Veteran had a VA computed tomography (CT) scan of the abdomen in January 1994 that noted an impression that the most likely etiology for the Veteran's constellation of bowel symptoms was sprue.

The Veteran underwent cecectomy with partial resection of the jejunum and removal of multiple small polyps at VA on January 24, 1994.  The preoperative impression had been intussusceptions secondary to sprue; the postoperative impression was adenomatous polyposis of the small intestine, multiple jejunojejunal and iloeiloal intussusceptions and ileocolic intussusceptions.   Biopsy report of the specimen retrieved showed an adenomatous polyp, not malignant.  Postoperative treatment notes state the Veteran did well postoperatively and was discharged home on February 5, 1994.  

A VA medical certificate in April 1995 records the Veteran had a history of abdominal pain since 1993.  Abdominal pain lessened after surgery in January but never completely resolved; symptoms had now become progressively worse over the past three months.  The clinical impression was possible IBS versus adhesions.

The Veteran submitted a Statement in Support of Claim  (SISC) in April 1995 asserting he was told in service that he  had polyps in his intestine; he reported that in 1994 VA physicians had removed at least seven polyps as well as at six inches of intestine.  The Veteran stated he believed the polyps and the surgery were related to military service.

A VA upper GI/small bowel series in August 1995 showed an impression of partial obstruction in the small bowel with a small polyp visualized in the mid-ileum.  A contemporaneous VA CT of the abdomen and pelvis showed status post ileocolic anastomosis without evidence of acute change; normal small bowel appearance without evidence of polypoid lesion, mass or obstruction identified; and, no evidence of ascites or adenopathy. 

The Veteran presented to Southview Medical Group in November 1998 complaining of increased bright red blood per rectum.  He denied diarrhea, nausea, vomiting or constipation, and rectal examination was normal.  The clinical impression was bright red blood per rectum with history of colonic polyps.

A VA colonoscopy in August 2000 showed the presence of multiple colonic polyps.

A VA colonoscopy report in July 2002 noted the presence of two diminutive polyps, which were completely removed.  The area of the previous surgical anastomosis was observed, and suture material was noted.  The impression was diminutive polyps with questionable history of polyposis and surgical anastomosis without friability.

A VA neurology clinic note dated in October 2002 reflects a past medical history significant in relevant part for multiple adenomatous polyps resulting in colonic resection (polyps were apparently benign).

The Veteran had a VA colonoscopy in October 2004 that revealed two diminutive polyps that were removed.  Also observed were two large polyps at the base of the colon that were possibly inflammatory, since they both had suture wires passing through them (which made removal difficult).

During his DRO hearing in October 2006 the Veteran testified that he had stomach and abdomen pain throughout active service; it was not until 1992-1993 that exploratory surgery revealed the presence of polyps, which resulted in bowel resection surgeries.  The Veteran stated that his surgery was a consequence of symptoms that first became manifest during service.

The Veteran had a VA colonoscopy in June 2007 that removed multiple polyps but showed no evidence of inflammatory bowel disease.

The Veteran had a VA examination for intestinal conditions in March 2012.  The examiner noted a documented history of diagnosed IBS as well as Peutz-Jeghers syndrome (generalized hamartomatous multiple polyposis of the intestinal tract; see Stedman's Medical Dictionary, 27th ed., pg. 1763).  The Veteran reported symptoms of IBS beginning in service in the form of constipation and diarrhea.  The examiner noted the Veteran's subjective report of current symptoms in detail, as well as current clinical observations on examination.  The examiner issued an opinion that the Veteran's IBS had become manifest during service; the RO accordingly granted service connection for IBS by a rating decision in June 2012.

In specific regard to residuals of the bowel resection surgery, the Veteran had a VA examination for intestinal surgery in March 2012 in which the examiner noted the Veteran had a history of small bowel resection for intussusceptions performed in January 2004 with concurrent large bowel cecectomy and multiple polypectomies for intussusceptions.   The Veteran described having had episodes of abdominal pain during and after service, and ultimately having surgery due to blockage of the intestines in January 2004.  He complained of residual pain after the surgery, constant and persistent and centered mainly in the mid- and upper abdomen.  

The examiner performed a clinical examination and noted observations in detail.  The examiner noted that STRs are negative for documentation of intussusceptions or any abdominal surgeries.  Genetic testing of record documented Peutz-Jeghers syndrome, which is an inherited, autosomal dominant genetic disease characterized by the development of benign hamartomatous polyps in the mucosa; intestinal obstruction can occur in about 50 percent of patients with this syndrome, usually localized in the small bowel.  Obstruction can be complete or incomplete and is caused either by the polyp itself or subsequent intussusceptions.  The examiner provided an opinion that the Veteran's surgery in January 2004 was for a bowel obstruction commonly seen in patients with this genetic, inherited disorder and is not related to abdominal pain and gastroenteritis or any other aspect of service.

On review of the evidence above, the Board notes at the outset that the Veteran has shown medical evidence of the claimed disability (intestinal surgery in January 2004, with residuals).  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  In this case, the March 2012 VA examination report cited above states an opinion that the January 2004 surgery was not consequent to the Veteran's intestinal disorder in service, distinguishing between the in-service gastrointestinal symptoms (for which in fact the Veteran has been granted service connection, characterized as IBS) and the genetic disorder that caused the intestinal blockage that led to the surgery.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  

The Board acknowledges the Veteran's expressed belief that his surgery was related to the symptoms he experienced in service as documented in STRs.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability that, as here, involves a complex medical question.  Jandreau.  In this case, the competent and uncontroverted medical opinion of record disproves the Veteran's theory of causation.

Based on the evidence and analysis above, the Board finds the criteria for service connection for residuals of surgery to remove portions of the intestines and polyps of the colon are not met.   Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for acid reflux

STRs show no indication of reflux or upper digestive system complaints during service.

A VA neurology clinic note dated in October 2002 reflects a past medical history significant in relevant part for gastroesophageal reflux disease (GERD).  There is no indication as to when such disorder became manifest or when it was first diagnosed.

During his DRO hearing in October 2006 the Veteran testified that acid reflux was not noted in STRs because it was not considered at the time to be a disease; however, he endorsed in-service symptoms such as burning,  burping, heartburn and upper gastric distress, which he treated with over-the-counter antacids.  

The Veteran had a VA upper GI series with barium swallow in March 2008 that showed a small sliding hiatal hernia and spontaneous gastroesophageal reflux.

The Veteran had a VA esophageal examination in March 2012.  The examiner noted the Veteran had a history of diagnosed GERD.  The Veteran described having had symptoms of reflux in service beginning in basic training and being treated with antacids in service, although he was not sure if he was treated specifically for reflux.  The examiner noted the Veteran's subjective current symptoms in detail, as well as clinical observations on examination.  The examiner stated an opinion that the Veteran's GERD is less likely than not caused by or related to treatment for abdominal pain and gastroenteritis in service or any other aspect of service.  The examiner noted as rationale that STRs and treatment records within a few years after service show no indication of reflux; his abdominal pain in service was not attributed to GERD, which was documented in 2008.

On review of the evidence above, the Board notes that the Veteran is diagnosed with GERD.  In this case, however, the competent and uncontroverted medical opinion of record in the form of the March 2012 VA examination report states the Veteran's diagnosed GERD is not related to service.  Moreover, the etiology of a disability such as GERD involves a complex medical question that is beyond the competence of the Veteran as a lay person.  See Jandreau, see also Kahana.

In this regard, the Board notes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has carefully considered the lay evidence offered by the Veteran, to specifically include his testimony before the DRO in which he asserted having had upper gastric distress during service that is not documented in STRs.  In this case, the Board finds that the Veteran's reports of upper gastric symptoms are not credible.  STRs show frequent complaints of abdominal (lower digestive system) complaints; it is internally inconsistent that he would have been reluctant to report upper gastric symptoms as well, or that such symptoms would not have been noted in STRs.  In that regard, although the Veteran now asserts that GERD was not a recognized disease during his period of active service, symptoms of "heartburn" and similar distress were certainly recognized, treated and documented at the time.  Further, the VA examiner fully considered the Veteran's subjective account but nonetheless arrived at the conclusion that GERD was not manifested in service.  

Based on the evidence and analysis above, the Board finds the criteria for service connection for acid reflux are not met.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for sleep apnea

STRs show no indication of sleep apnea or other sleep disorder during service.

The Veteran presented to Southview Medical Group in November 1998 complaining of excessive somnolence with reported apnea during the night; the clinical impression was probable obstructive sleep apnea.  Thereafter, a March 1999 note by the same provider states the Veteran had been formally diagnosed with obstructive sleep apnea and placed on a continuous positive airway pressure (CPAP) machine.

The Veteran presented to the VA neurology clinic in October 2002 for evaluation of chronic headaches; during interview he reported a history of sleep apnea and being on a CPAP machine.  The clinician entered an impression of sleep apnea.

The Veteran submitted an SISC in April 2006 asserting he began experiencing sleep apnea problems during service but did not know at the time what it was.

The Veteran had a VA sleep apnea examination in March 2012 in which he reported having had sleep apnea symptoms in service.  Specifically, during basic training he was told by other soldiers that he would snore loudly and gag in his sleep; he also had episodes in service of hypersomnolence.  He reported that sleep apnea was diagnosed in a sleep study in 1984-1985.  The Veteran stated that he continued to use his CPAP machine and continued to have OSA symptoms of snoring and daytime hypersomnolence.  The examiner performed a clinical examination and noted observations in detail.  The examiner noted the Veteran had not been diagnosed with OSA until 1998, 15 years after this discharge from service, when he presented with weight gain, hypersomnolence and excessive snoring; the reported weight gain may have contributed to the development of sleep apnea as obesity is a known risk factor for the disorder.  Although the Veteran reported onset of symptoms during service, there is no documentation of such symptoms until 15 years after service.  The examiner accordingly stated an opinion that the claimed OSA is less likely than not to have been manifested in service with continuous symptoms since service, or related to another co-existing disorder.    

On review of the evidence above, the Board notes at the outset that the Veteran is shown by medical evidence to have diagnosed OSA.  However, competent and uncontroverted medical opinion of record states the Veteran's disorder is not likely related to service.  As in the discussions above, the examiner considered the Veteran's account of symptoms during service but nonetheless opined the current disability is not related to service.  Further, as noted above, the Board has found the Veteran's reported history of remote undocumented symptoms during service to be not credible in light of the conflicting accounts of the timing of the initial diagnosis.  In short, competent and uncontroverted medical opinion weighs against the claim, and there is no competent or credible evidence supporting service connection.

Based on the evidence and analysis above, the Board finds the criteria for service connection for OSA are not met.   Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for carpal tunnel syndrome of the right upper extremity

The Veteran asserts in a Statement in Support of Claim, received in July 2005, that his carpal tunnel syndrome (CTS) is the direct result of his service-connected right thumb disability.  

STRs show the Veteran was treated for a fracture of the right thumb during service, for which he was subsequently granted service connection (fracture of first metacarpal joint).  There is no indication of CTS symptoms during service.

A VA medical consultation in February 1997 notes complaint of tingling in the bilateral hands in a patient with repetitive task responsibilities.  The diagnosis recorded was CTS.
 
The Veteran presented to Southview Medical Group in May 1999 complaining of chronic numbness in the bilateral hands and arms, right worse than left.  He reported this had been ongoing for 18 years (i.e., since approximately 1981) but had been slightly worse for the past six years.  He had never had an evaluation for these symptoms.  The clinical impression was bilateral upper extremity neuropathy, to be verified in electromyogram and nerve conduction studies.

Thereafter, an electromyography/ nerve conduction study (EMG/NCS) from St. Vincent Hospital dated in May 1999 showed an impression of severe bilateral CTS, worse on the right.  A VA EMG/NCS in October 2001 similarly showed severe bilateral CTS. 

A VA ambulatory care clinic note in July 2002 states the Veteran presented with an EMG/NCS from an unidentified provider that showed severe bilateral CTS; the Veteran wanted the disorder documented because he believed it to be related to his job. 

VA EMG/NCV study in July 2004 showed an impression of severe bilateral CTS, worse on the right. 

The Veteran was scheduled for a VA peripheral nerves examination in December 2005 but he failed to report.

The Veteran submitted a Statement in Support of Claim in June 2006 asserting that a VA physician had told him that his CTS was directly related to his in-service thumb injury. 

VA NCS in February 2008 showed an impression of severe right CTS.

The Veteran had a VA examination of the hands and fingers in March 2012 in which he reported having been diagnosed with CTS in the early 1990s; he stated he had two CTS surgeries and continued to have numbness and tingling in the bilateral hands.  The examiner performed a clinical examination and noted observations in detail.  The examiner noted that CTS was not shown in STRs and was not identified until 1999, 16 years after the Veteran's discharge from service.  The examiner stated an opinion that it is less likely than not that CTS of the right hand is related to the service-connected disability.  The examiner explained that CTS occurs when the median nerve, which runs from the forearm into the palm of the hand, becomes squeezed or pressed at the wrist, but the Veteran does not have a service-connected wrist injury.  It is accordingly not likely that CTS is related to service or caused by or related to the service-connected right first metacarpal fracture.

The Veteran also had a VA peripheral nerves examination in March 2012 that included EMG/NCS study that confirmed current diagnosis of severe CTS.  The examiner deferred to the opinion of the hand examination, cited above, in regard to relationship to service.

On review of the evidence above, the Board notes at the outset that the Veteran is shown by medical evidence to have diagnosed CTS.  The Veteran does not assert, and the evidence of record does not show, that CTS became manifest during service or that is was continuous since discharge from service.  Accordingly, service connection on a direct basis, including presumptive for chronic arthritis, is not warranted.

The Veteran asserts CTS is secondary to the service-connected fracture of the right thumb.  However, competent and uncontroverted medical opinion of record states the Veteran's disorder is not likely related to service or to the service-connected right hand disability.  Therefore, service connection on a secondary basis is similarly not warranted.  

The Board acknowledges at this point that the Veteran asserted in his June 2006 Statement in Support of Claim that a VA physician had told him that his CTS was directly related to his in-service thumb injury.  However, the Veteran's lay account is outweighed by the opinion of the March 2012 VA examiner, who offered a rationale in support of his opinion and based his impression on a review of the Veteran's history and clinical examination.  

Based on the evidence and analysis above, the Board finds the criteria for service connection for CTS of the RUE are not met.   Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Service connection for disorders of the left thumb and hand

The Veteran contends his claimed disorder of the left thumb and hand is secondary to his service-connected right hand disability.  

STRs show the Veteran had a fracture of his right thumb in May 1983; he was subsequently awarded service connection for this right hand injury.  There is no indication of any injury to or impairment of the left hand or thumb during service.

The Veteran presented to Southview Medical Group in November 1998 complaining of multiple arthritic pain in the hands only moderately relieved by medication.  The Veteran was noted to have history of surgery on the right thumb.  Examination of the extremities was normal, and there is no clinical impression of a disorder of the hands.

During his DRO hearing in October 2006 the Veteran testified that his problems with the left hand and thumb did not become severe until the middle-to-late 1980s.  The Veteran stated that he was right-hand dominant, and that he had over-used the left hand to compensate for the service-connected right hand disability.  The Veteran stated his left hand symptoms actually began during service, but he was told at the time that such symptoms would resolve over time.

The Veteran had a VA examination of the hands and fingers in March 2012 in which he denied left hand injury but stated that he had to use his left hand since his right-hand injury in service, resulting in strain to the left hand.  The examiner performed a clinical examination and noted observations in detail, including diagnosis of degenerative joint disease (DJD) of the bilateral hands.  The examiner noted that the Veteran developed DJD of the left hand several years after discharge from service and that there is no direct causal link between the service-connected right first metacarpal fracture and the claimed DJD of the left hand.  Accordingly, the examiner stated an opinion that is less likely than not the Veteran's claimed disorder of the left hand is caused by or related to service or to the service-connected fracture of the first right metacarpal joint.  

On review of the evidence above, the Board notes at the outset that the Veteran is shown by medical evidence to have diagnosed DJD of the left hand.  However, the Veteran does not assert, and the evidence of record does not show, that such disorder became manifest during service or to a compensable degree during the first year after discharge from service.  Accordingly, service connection on a direct basis, including presumptive for chronic arthritis, is not warranted.

Turning to secondary service connection, competent and uncontroverted medical opinion of record states the Veteran's disorder is not likely related to service or to the service-connected right hand disability.  Therefore, service connection on a secondary basis is not warranted.

The Board acknowledges the Veteran's personal belief that his service-connected right thumb fracture was the proximate cause of his claimed disorders of the left hand and thumb, but as a layperson his opinion is outweighed by the medical opinion offered by the March 2012 VA examiner, who examined him, reviewed his records, offered a rationale in support of his assessment and has specialized training and experience relevant to this inquiry.  Based on the evidence and analysis above, the Board finds the criteria for service connection for disorders of the left thumb and hand are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Disability of the Right Thumb and Hand

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it might be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's right hand disability has been rated under the provisions of 38 C.F.R. §4.71a, Diagnostic Code (DC) 5228.  The rating criteria, which are identical for the major (dominant) and minor (non-dominant) hand, are as follows.  A rating of 0 percent (noncompensable) is assigned with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 10 percent is assigned with a gap of one to two inches (2.5 to 5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is assigned with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The Veteran had an X-ray of the right hand at Brookwood Medical Center in May 2005, apparently in response to complaint of pain.  The impression was no significant abnormality of the hand and no definitive evidence of current fracture or dislocation.

Service connection has been in effect for this disability since January 6, 2005. 

The Veteran had a VA examination of the hand in October 2005 in which he reported that he had surgery in service for a right thumb fracture; after discharge from service he continued to have weakened grip and difficulty doing fine control motions such as writing.  Protracted use would result in increased pain, weakness and numbness of the right upper extremity.  Although there had been some improvement, he felt he still had not fully regained the use of his right thumb or full grip strength. He reported numbness in a stocking-and-glove distribution that sometimes extended up the forearm.  He endorsed pain and stiffness in the first ray and stated his right hand caused moderate difficulty in his job with the Post Office, where he had been employed for the past 12 years as a mail handler.  Physical examination showed the Veteran to have minimally less grip strength on the right (dominant) side.  There was mild-to-moderate prominence of the first carpometacarpal (CMC) joint and some general tenderness in the area.  Range of motion (ROM) of the first CMC joint was 30 degrees flexion and 20 degrees abduction; ROM of the metacarpophalangeal (MCP) joint was 0 to 45 degrees and the interphalangeal (IP) joint was the same.  There was no increased limitation of motion due to weakness, fatigability or incoordination following the examination.  The examiner's diagnosis was fracture of the proximal end, first metacarpal.

VA X-ray of the right hand and wrist, performed in October 2005, showed no traumatic injury, but there were mild osteoarthritic changes in the thumb CMC joint.

The Veteran had surgery for bilateral CTS release by Premier Orthopedic Surgery in August 2008.  Examination of the right hand prior to surgery in May 2008 showed no atrophy to the musculature, normal ROM of all joints (digits, hands and wrist) without pain and deep tendon reflexes (DTRs) normal and symmetrical, although there was weakness in the grip strength and thumb active motor function bilaterally.  In March 2009, after surgery, examination of the right hand showed normal ROM but with pain on extension; there was subject decreased sensation in all digits and although gross motor strength was normal there was some weakness with thumb adduction.  In April 2009 grip strength was better on the right than left but still not normal, and there was difficulty with thumb-to-index finger opposition pinch and power.  

The Veteran had a VA examination of the hands and fingers in March 2012 in which the examiner noted a history of diagnosed residuals of right first metacarpal fracture, as well as comorbid DJD of the bilateral hands and bilateral CTS.  The Veteran complained of pain and weakness in the right thumb since his accident in service, as well as difficulty using the hand.  He reported daily pain in the right hand and thumb and difficulty buttoning his clothes.  Examination showed limitation of motion of all fingers in both hands.  There was a gap of less than one inch (2.5 cm) between the thumb pad and the fingers bilaterally, with pain beginning at less than that distance.  The other fingers had no limitation of flexion, but there was limitation of extension of the bilateral index fingers and long fingers.  Repetitive motion tests resulted in no additional limitation of motion.  Palpation showed tenderness in the fingers of the bilateral hands, and grip strength was 4/5 bilaterally.  None of the fingers were ankylosed.  Surgical scarring was noted, but was noted as not painful.  The right proximal end of the first MCP was noted to be tender, and the Veteran was observed to have difficulty buttoning his clothes due to pain and decreased ROM of the right thumb.  X-rays showed degenerative arthritis in multiple joints in both hands, which could be degenerative but could also be rheumatoid.  The Veteran reported being currently unemployed, due in large part to CTS, but his right thumb injury had also impacted the use of his dominant hand in his previous job as a mail handler.  The examiner noted that impairment of the extremity was not so severe that the Veteran would be as well served by amputation with suitable prosthesis.  

On review, the Board notes at the outset that the Veteran's currently-assigned 10 percent evaluation satisfies the minimum specified in Lichtenfels for arthritis with painful motion.  The question before the Board is whether he is entitled to evaluation higher than 10 percent, and for the reasons below the Board finds that the preponderance of the evidence is against the claim.  

Evaluation at the higher 20 percent level under DC 5228 is predicated on a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, whereas on examination the Veteran's disability was substantially less severe, with a gap on just one inch (2.5 cm) between the thumb pad and the fingers.  The Veteran was able to achieve this ROM despite the presence of pain, which actually began when the gap was narrowed even further.  Further, repetitive motion tests resulted in no additional limitation of motion, so additional compensation for the DeLuca factors is not appropriate.    

The Board notes at this point that the examination showed essentially all the Veteran's fingers and both his thumbs to have DJD with pain, not just the right thumb that had a fracture in service.  Nonetheless, the Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998).  Accordingly, the entirety of the Veteran's right thumb symptomatology has been attributed to the service-related injury.

The Board has considered whether the disability can be advantageously rated by analogy under a different DC.  In this case, because the Veteran complains of weakened grip strength, the Board has considered whether higher evaluation is available under the criteria for muscle injury.  In this case, the appropriate criteria would be found in 38 C.F.R. § 4.75, DC 5308 (muscle group VIII: extension of the wrist, fingers and thumb and extension of the thumb).  This DC provides for a rating of 10 percent for "moderate" disability and 20 percent for "moderately severe" disability.  Examination in this case shows the Veteran's grip strength to be 4/5, representing no more than a moderate impairment.  Thus, rating by analogy under the criteria for a muscle injury would present no advantage to the Veteran.

The Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.  Nothing in his lay evidence supports a schedular rating higher than 10 percent.

The Board can find no distinct period during the course of the appeal in which the criteria for a rating higher than 10 percent were met.  Accordingly, "staged rating" is not for application.  Fenderson, 12 Vet. App. 119.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right hand disability on appeal, as the functional impairments he describes (musculoskeletal pain and weakness, limitation of motion of the joints, and weakness of grip) are specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability on appeal, and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, during the course of the appeal the Veteran was granted a TDIU based on multiple service-connected disabilities; see rating decision in June 2012.  Accordingly, the issue will not be further considered by the Board.

Finally, the Board has considered whether the service-connected disabilities of record raise a claim for special monthly compensation (SMC) for aid and attendance or at the housebound rate.  Bradley v. Peake, 22 Vet. App. 480 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  In this case, the Veteran does not have a single service-connected disability rated as 100 percent disabling, including the grant of TDIU cited above.  As he does not have a single service-connected disability rated as 100 percent disabling or a total disability rating based on individual unemployability due to a single service-connected disability, the issue of SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is not implicated. 


ORDER

Service connection for residuals of removal of intestines and polyps of the colon is denied,

Service connection for acid reflux is denied.

 Service connection for sleep apnea is denied.

Service connection for carpal tunnel syndrome is denied.

Service connection for degenerative joint disease of the left thumb and hand is denied.

An initial rating higher than 10 percent for disability of the right hand is denied.


REMAND

The Board finds that further development is required before the issue of evaluation of the service-connected residuals of right orchiopexy with epididymitis can be adjudicated.

The Veteran was afforded a VA genitourinary examination in March 2012 in which the examiner stated that he had a voiding dysfunction.  If such voiding dysfunction is a residual of the in-service orchiopexy, the disability can be rated as such under the provisions of 38 C.F.R. § 4.115a to the Veteran's advantage.  The SSOC in June 2012 acknowledged the voiding dysfunction but merely noted that its etiology was unclear, with no specific etiology found on review of the record.

When a medical examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Because the examination report does not provide any indication of the etiology of the voiding dysfunction, the examination is inadequate and must be returned for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, return the file to the examiner who performed the VA genitourinary examination in March 2012 for an addendum opinion.

On remand, the VA examiner should state whether it is at least as likely as not that the Veteran's voiding dysfunction, as documented in the March 2012 examination report, is a residual of the service-connected status post orchiopexy.

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that he provide a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

2.  The RO/AMC should also undertake any other development it determines to be warranted.
 
3.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


